Citation Nr: 1701937	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  15-10 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from November 1943 to November 1945.  He received the Bronze Star Medal for his service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in relevant part, denied service connection for bronchitis, and declined to reopen previously denied claims for service connection for a lumbar spine condition and sleep apnea.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in April 2016.  A copy of the hearing transcript is of record.

In June 2016, the Board reopened the Veteran's claim for service connection for a lumbar spine condition, and remanded all of the above-listed claims for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a lumbar spine condition and whether new and material evidence has been received to reopen a claim for service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


(CONTINUED ON NEXT PAGE)

FINDING OF FACT

Bronchitis and chronic obstructive pulmonary disease (COPD) are not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for bronchitis and COPD have not been met.  38 U.S.C.A. §§ 1103, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.300, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

With respect to element (1), a current disability, private treatment records from November 2010, as well as a September 2016 VA examination, diagnosed chronic bronchitis and COPD.  Therefore, element (1) has been satisfied.

With respect to element (2), an in-service incurrence, service treatment records dated December 1943 show a diagnosis and treatment for moderate, acute bronchitis.  Therefore, element (2) has been satisfied.

In addition to the above, the Veteran's November 1945 separation examination was normal, though he has asserted that he was given a cursory examination at discharge.

Post-service, a July 1947 VA examination of the eyes, ears, nose and throat diagnosed rhinitis, a nasal septum deflection, nasopharynx, and conjunctivitis.  Bronchitis was not diagnosed.  The first documented findings of bronchitis were in December 2002.

With respect to element (3), a link between the current condition and service, the September 2016 VA examiner concluded that both bronchitis and COPD were less likely than not related to service.  The examiner noted the Veteran's treatment for bronchitis in service, but stated that a review of the available records showed only one additional documented finding after service, in December 2002.  This was an acute episode.  The examiner further stated that a diagnosis of chronic bronchitis was not annotated until 67 years after service.  The Veteran stated during the examination that he smoked from the 1940's until the 1990's, and the examiner concluded that the Veteran's conditions were likely due to his 50 pack-year history of smoking.  Notably, VA records from January 2012 reflect a 49 year history of smoking 3 to 5 packs a day, equivalent to at least a 147 pack-year history.

There is no competent medical evidence to refute the examiner's conclusion, or to otherwise link the Veteran's current bronchitis or COPD to service.  The Board has considered the Veteran's own statements made in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of bronchitis and COPD fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, element (3) of service connection has not been met.

To the extent that the Veteran has asserted that he did not smoke until he was provided cigarettes during service, the Board notes that a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the Veteran's use of tobacco products, including use during service, for claims filed after June 9, 1998.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

Finally, the Board has considered the Veteran's statements that he has experienced continuous symptoms of bronchitis since service.  However, service connection based upon a theory of continuity of symptomatology is applicable only to those diseases explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Bronchitis and COPD are not among the listed conditions.

II.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information in a November 2011 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides an opinion regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the above development, the Board's prior remand directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).


ORDER

Service connection for bronchitis is denied.


REMAND

The Board regrets the additional delay, but further development is warranted for the Veteran's remaining claims prior to adjudicating them on the merits.

With respect to the lumbar spine disability, the claim was previously remanded for a VA examination and opinion to assess the etiology of the condition.  This was obtained in September 2016.  The examiner concluded that the Veteran's diagnosed conditions (lumbosacral strain, spinal stenosis, and degenerative disc disease) were less likely than not related to service.  The examiner's rationale for this conclusions was that there was no annotation in the Veteran's service treatment records relating to a low back disability.

While the examiner's assessment of the service treatment records is correct, the Veteran stated during his examination that he was treated in service for a back condition after carrying heavy ruck sacks.  He made similar statements in written submissions and his hearing testimony.  His receipt of the Bronze Star Medal indicates he served in a combat capacity.  When a combat veteran asserts entitlement to service connection for injuries or disease incurred or aggravated in service, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence to establish the occurrence of the claimed disease, injury or event in service.  If a veteran engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of injury or disease incurred or aggravated during such service, if the evidence is consistent with the circumstances, conditions, or hardships of his service, even though there is no official record of such incurrence or aggravation.  Id.

Because the examiner's opinion does not adequately address the Veteran's statements regarding back pain experienced during service, a supplemental opinion is required.

With respect to sleep apnea, the claim was also previously remanded for a VA examination and opinion assessing the etiology of the condition, which was obtained in September 2016.  The examiner was asked to comment whether sleep apnea was caused or aggravated by any of the Veteran's respiratory disabilities.  However, while the examiner discussed the relationship between sleep apnea and bronchitis and COPD (which are not service-connected), the examiner did not discuss the relationship between sleep apnea and service-connected sinusitis or rhinitis.  Therefore, a supplemental opinion must be obtained for that claim as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file, including a copy of this remand, to the VA examiner who provided the September 2016 opinion for a lumbar spine disability.  After reviewing the claims file, the examiner should offer a supplemental opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed lumbar spine conditions (lumbosacral strain, spinal stenosis, degenerative disc disease) are etiologically related to service.

In forming this opinion, the examiner must accept the Veteran's statements regarding the onset of back pain during service as a result of carrying heavy loads as true.

The examiner must provide a complete explanation for all opinions, citing to the medical evidence of record when necessary to support the conclusion reached.  If the examiner is unable to render the requested opinion without resorting to speculation, he/she must state whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

If the September 2016 examiner is not available, then forward the claims file to another appropriate examiner, who must comply with the above instructions.  If any examiner determines that a new examination is necessary to provide the requested opinion, one must be obtained.

2.  Forward the claims file, including a copy of this remand, to the VA examiner who provided the September 2016 opinion for obstructive sleep apnea.  After reviewing the claims file, the examiner should offer a supplemental opinion addressing the following:

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's obstructive sleep apnea is caused by his service-connected sinusitis and/or service-connected rhinitis?

b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's obstructive sleep apnea is aggravated by his service-connected sinusitis and/or service-connected rhinitis?

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying sleep apnea condition, as contrasted to a temporary increase or flare-up in obstructive sleep apnea with a return to a baseline level of symptomatology.

The examiner must provide a complete explanation for all opinions, citing to the medical evidence of record when necessary to support the conclusion reached.  If the examiner is unable to render the requested opinion without resorting to speculation, he/she must state whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

If the September 2016 examiner is not available, then forward the claims file to another appropriate examiner, who must comply with the above instructions.  If any examiner determines that a new examination is necessary to provide the requested opinion, one must be obtained.

3.  Following completion of the above, readjudicate the Veteran's claims for service connection for a lumbar spine disability and whether new and material evidence has been received to reopen a previously denied claim for sleep apnea.  If any claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and allow them an appropriate time to respond.  Then return the matter to the Board for further adjudication, if necessary.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


